      Case 1:19-cv-00955-LG-RHW Document 25 Filed 02/06/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI

                                   In Admiralty


ST Engineering Halter Marine & Offshore,. §         1:19cv955 LG-RHW
Inc., d/b/a Halter Marine & Offshore      §
Plaintiff,                                §
                                          §
VERSUS                                    §
                                          §
M/V RALPH E. BOUCHARD                     §
apparel, appurtenances,                   §
etc., in rem                              §
BOUCHARD TRANSPORTATION CO., INC.§
In personam                               §
                                          §

            NOTICE OF ARREST OF VESSEL AND NOTICE FOR CLAIMS

      In accordance with FRCP Supplemental Rule C(4), and L.A.R. C(4), notice is
hereby given of the arrest of the M/V RALPH E. BOUCHARD her engines, tackle,
apparel and appurtenances in accordance with a Warrant for Arrest issued on
December 19, 2019, in addition to 102,000 gallons of fuel attached in accordance with
a Process of Attachment issued on December 19, 2019. The arrest and attachment
were effected on January 22, 2020.

       Under FRCP Supplemental Rule C(6)(a), and L.A.R. C(6), any person asserting
either a right to possess or ownership of the vessel or property must file a Claim of
ownership with the court not later than fourteen (14) days after the execution of
process, and shall file an answer within twenty-one (21) days from the date of filing
his/her/its claim.


      RESPECTFULLY SUBMITTED, this 6th day of February, 2020.


/s/ Mallory G. Wynne
David S. Bland (admitted PHV)
dbland@grsm.com
Mallory Wynne (admitted PHV)
mwynne@grsm.com
Gordon & Rees, LLP
                                Case 1:19-cv-00955-LG-RHW Document 25 Filed 02/06/20 Page 2 of 2




                   909 Poydras Street, Suite 1860
                   New Orleans, LA 70112
                   Telephone: 504-528-3088
                   Facsimile: 504-586-3419
                   Attorneys for Plaintiff, ST Engineering Halter Marine & Offshore, Inc

                   And

                   Allison R. Colon
                   (MS Bar. No. 103068)
                   acolon@grsm.com
                   Gordon & Rees, LLP
                   909 Poydras Street, Suite 1860
                   New Orleans, LA 70112
                   Telephone: 504-528-3088
                   Facsimile: 504-586-3419
                   Attorney for Plaintiff, ST Engineering Halter Marine & Offshore, Inc.




3" = "3" "1192729/49144991v.1" "" 1192729/49144991v.1
